Third District Court of Appeal
                               State of Florida

                          Opinion filed March 27, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D18-1238
                   Lower Tribunal Nos. 16-9242 & 16-9245
                            ________________


             John Moriarty & Associates of Florida, Inc.,
                                    Appellant,

                                        vs.

                  Thyssenkrupp Elevator Corporation,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

      Agnant & Lambdin LLC, and Linda Dickhaus Agnant and Keith J. Lambdin
(Plantation), for appellant.

     Shapiro, Blasi, Wasserman, & Hermann, P.A., and Richard P. Hermann, II,
and Robin I. Frank, and Jennifer Shafer (Boca Raton), for appellee.


Before FERNANDEZ, LOGUE, and MILLER, JJ.

     MILLER, J.
      In the absence of a transcript of the lower court proceedings, and finding no

legal error apparent on the face of the order enforcing the settlement agreement, we

cannot conclude the trial court erred in rendering the order under review and

therefore affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate court

can not properly resolve the underlying factual issues so as to conclude that the

trial court’s judgment is not supported by the evidence or by an alternative theory.

Without knowing the factual context, neither can an appellate court reasonably

conclude that the trial judge so misconceived the law as to require reversal.”); see

also Hamilton v. Florida Power & Light Co., 48 So. 3d 170, 172 (Fla. 4th DCA

2010) (“When there is a nonjury finding on disputed evidence [in an order

enforcing settlement], it is reviewed on appeal for competent, substantial evidence

because the lower court ‘is in the best position to evaluate and weigh the testimony

and evidence.’”) (quoting Acoustic Innovations, Inc. v. Schafer, 976 So. 2d 1139,

1143 (Fla. 4th DCA 2008)).

      Affirmed.




                                         2